DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
Claim 13, line 2, it is suggested to replace “the an electric device” with “the electric device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Timmons et al (2019/0253341).
Regarding claims 1 and 13-15, Timmons discloses a computer-implemented method for determining a routing cost for routing data over a routing path between a first device in a first network and a second device, wherein the routing path comprises a path segment between a gateway device of the first network and a device in a second network, the device in the second network being either the second device or an intermediate device, the path segment comprising a connection between the first and second networks, the gateway device being configured to establish the connection between the first and second networks using a communication technology (see forms the path by applying values to a set of the plurality of network segments between the source and destination in paragraph 0006; the gateway routers in paragraphs 0035, 0037, 0090, 0113), the method comprising: determining a routing cost for the path segment, the routing cost for the path segment having a default routing cost value that is based on capabilities of the gateway device and/or the communication technology (see the network segments of FIG. 4 may have different associated costs and performance metrics in paragraphs 0054, 0065); and determining the routing cost for the routing path based on the routing cost for the path segment (see execute a function using the values of the set of the plurality of network segments to produce a net path value in paragraph 0006).
Regarding claim 3, Timmons discloses wherein the routing path comprises a further routing path segment between the first device and the gateway device, the method further comprising: determining a further routing cost for the further routing path segment based on one or more link costs, the link cost associated with a link depending on at least one of: Received Signal Strength Indicator (RSSD) associated with the link, Signal to Noise Ratio (SNR), power supply of a sending and/or receiving node device, and amount of traffic over a link, and determining the routing cost for the routing path based on the routing cost for the path segment and based on the further routing cost (see Each of the values assigned to the different services may be a policy decision based upon any of a number of variables, such as the bandwidth through that particular network segment, the quality of the network segment, the general cost of the network segment, etc. in paragraph 0065; calculates an optimal path from the client to the destination as a function of the network segment value in paragraphs 0068-0069).
Regarding claim 4, Timmons discloses wherein the default routing cost is based on a routing metric used for routing in the first network (see cost metric in paragraphs 0039, 0054).
Regarding claim 5, Timmons discloses wherein the first network is a mesh network and/or the second network is the Internet (see the Internet in figure 4 and paragraphs 0089-0090).
Regarding claim 6, Timmons discloses wherein the second device is within a third network and the device in the second network is the intermediate device, and the routing path between the first and second device comprises the intermediate device and comprises a third path segment between a second gateway device of the third network and the intermediate device, the second gateway device being configured to connect the third and second networks, the method comprising: determining a third routing cost for the third path segment, the third routing cost having a second default routing cost value that is based on capabilities of the second gateway device; and determining the routing cost for the routing path based on the routing cost for the path segment and on the third routing cost (see multiple networks are connected by the gateway routers in figure 8. Note that the determining of the routing cost for each segment are described in previous paragraphs).
Regarding claim 7, Timmons discloses wherein the first network and the third network are the same network (see figure 8. Note that the source client 426 and the destination service can be the same network)
Regarding claim 8, Timmons discloses storing, in a database, the routing cost for the routing path and/or the path segment in association with information identifying the first device and in association with information identifying the gateway device (see The router 548 may be a part of a larger network device that routes packets across an IP network. As shown, the router 548 has a database 552 containing data relating to the network topology and related information, such as data relating to network segments, services, nodes in the network, etc. in paragraph 0059).
Regarding claim 9, Timmons discloses determining an alternative routing cost for routing data over an alternative routing path between the first device in the first network and the second device (see the calculator 554 may calculate values for various possible routes or paths from the client to the destination device of the network in FIG. 4 in paragraph 0069).
Regarding claim 10, Timmons discloses wherein the alternative routing path comprises an alternative path segment between the gateway device of the first network and the device in the second network, the alternative path segment comprising an alternative connection between the first and second networks, the gateway device being configured to use an alternative communication technology to establish the alternative connection, the method further comprising: determining an alternative routing cost for the alternative path segment, the alternative routing cost for the alternative path segment having an alternative default routing cost value based on the alternative communication technology; and wherein the determining the alternative routing cost for routing data over the alternative routing path is based on the alternative routing cost for the alternative path segment (see select the route having the lowest value i.e., the route having the lowest effective cost in some embodiments in paragraph 0073).
Regarding claim 11, Timmons discloses selecting the routing path or the alternative routing path, based on the routing cost for the routing path and the alternative routing cost for the alternative routing path (see select the route having the lowest value i.e., the route having the lowest effective cost in some embodiments in paragraph 0073).
Regarding claim 12, Timmons discloses routing a data packet using the selected routing path (see route packets using the paths selected by the process of FIG. 6 in paragraph 0085).
Regarding claim 16, Timmons discloses an indicator configured to, after the processor determines one or more routing costs for one or more routing paths between the electronic device and the device in the second network, indicate a connection strength based on the routing cost of the routing path with a lowest routing cost from the one or more routing paths between the electronic device and the device in the second network, the one or more routing costs comprising the routing cost and the one or more routing paths comprising the routing path (see select the route having the lowest value i.e., the route having the lowest effective cost in some embodiments in paragraphs 0065, 0073, 0077, 0079, 0080).
Regarding claims 17-19, Timmons discloses wherein the default routing cost value for the path segment is determined without probing the path segment and without actively measuring any connection parameter for the path segment (see each of a plurality of network segments between the source and destination devices are assigned one or more service-specific values or characteristics (“values”). Those values are assigned as a function of certain services implemented by packets transported between the source and destination devices in paragraph 0026).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472